LOGUE, J.
The appellant’s notice of appeal was filed on October 24, 2016, more than thirty days after September 9, 2016, which is the date the order on appeal was rendered. The notice of appeal was therefore untimely and this court lacks jurisdiction. “Unlike some rules that require a party to act within a specified time of service, Rule 9.110(b) requires a notice of appeal from a final order be filed within thirty days of the rendition of the order being appealed.” Driessen v. Oliver, 199 So.3d 1074, 1074 (Fla. 3d DCA 2016) (quoting Medley Plaza, Inc. v. The Rama Fund, LLC, 196 So.3d 512 (Fla. 3d DCA 2016)).
Dismissed.